Appeal from a judgment of the County Court of *709Schenectady County, rendered August 13, 1974, upon a verdict convicting defendant of two counts of criminal possession of a controlled substance in the fifth degree and one count of possession of weapons, dangerous instruments and appliances. Following a jury trial, defendant George A. Skokan, Jr., was convicted of the possession of cocaine and marijuana as well as brass knuckles. Thereafter, he was sentenced to a term of not less than five years nor more than 15 years on the cocaine conviction and to a concurrent term not exceeding five years on the marijuana conviction. For possession of the brass knuckles he received a one-year term in the county jail. On this appeal, defendant raises two questions relating to the admission of certain testimony into evidence and the issuance of a search warrant, which were previously considered by this court in an appeal by his wife who was a codefendant, and we see no reason for further discussion or disturbance of our earlier resolution of those issues (People v Skokan, 50 AD2d 615). His only remaining contention is that the sentence which he received is excessive, but we must disagree as the sentencing court has broad discretion in this area and no extraordinary circumstances are presented justifying our interference therewith (People v Dittmar, 41 AD2d 788; People v Caputo, 13 AD2d 861). Although the sentence imposed for the possession of cocaine, a class C felony, was the maximum permissible (Penal Law, § 70.00, subd 2, par [c]), the court adequately explained its action and its reasons for imposing a minimum term as well (Penal Law, § 70.00, subd 3, par [b]) and in view of the serious nature of the crime and defendant’s admitted prior involvement in drug traffic there was no abuse of discretion. Likewise, the other sentences are clearly within the statutory limits and should not be disturbed. Judgment affirmed. Koreman, P. J., Greenblott, Main, Larkin and Reynolds, JJ., concur.